                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CRAIG SEIDEL,

       Plaintiff,                                                       ORDER
v.
                                                                Case No. 19-cv-571-bbc
LA CROSSE CO SHERIFF DEPARTMENT,

       Defendant.


       Plaintiff Craig Seidel has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.     To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than August 2, 2019. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Craig Seidel may have until August 2, 2019 to submit

a trust fund account statement for the period beginning approximately January 12, 2019 and

ending approximately July 12, 2019. If, by August 2, 2019, plaintiff fails to respond to this
order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that event,

the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 12th day of July, 2019.

                                      BY THE COURT:

                                      /s/

                                      PETER OPPENEER
                                      Magistrate Judge
